Opinion issued December 31, 2019




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00729-CV
                            ———————————
                          DAVID CARNES, Appellant
                                         V.
              NATION HEALTH FINANCE DM, LLC, Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2019-17112


                          MEMORANDUM OPINION

      Appellant, David Carnes, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041; Order, Fees Charged in the

Supreme Court, in Civil Cases in the Courts of Appeals, and Before the Judicial
Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28,

2015). After being notified that this appeal was subject to dismissal, appellant did

not adequately respond. See TEX. R. APP. P. 5; 42.3(c).

      We dismiss the appeal for nonpayment of all required fees. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                         2